Name: Council Regulation (EC) No 2743/1999 of 17 December 1999 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 Avis juridique important|31999R2743Council Regulation (EC) No 2743/1999 of 17 December 1999 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community Official Journal L 342 , 31/12/1999 P. 0001 - 0016COUNCIL REGULATION (EC) No 2743/1999of 17 December 1999on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European CommunityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Partnership and Cooperation Agreement between the European Communities and their Member States and the Republic of Kazakhstan(1) (the "Parties") signed on 23 January 1995 entered into force on 1 July 1999;(2) The situation relating to imports of certain steel products from the Republic of Kazakhstan into the Community has been the subject of thorough examination and, on the basis of relevant information supplied to them, the Parties have concluded an Agreement in the form of an Exchange of Letters(2) which establishes a double-checking system without quantitative limits for the period between the date of entry into force of this Regulation and 31 December 2001, unless both Parties agree to terminate the system earlier;(3) The measures necessary for the implementation of this instrument should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(3),HAS ADOPTED THIS REGULATION:Article 11. For the period running from the date on which this Regulation enters into force until 31 December 2001, in accordance with the provisions of the Agreement in the form of an Exchange of Letters between the European Community and the Government of the Republic of Kazakhstan establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community, imports into the Community of certain iron and steel products covered by the EC and ECSC Treaties originating in the Republic of Kazakhstan, as listed in Appendix I, shall be subject to the presentation of a surveillance document conforming to the model in Appendix II issued by the authorities in the Community.2. For the period running from the date on which this Regulation enters into force to 31 December 2001, imports into the Community of the iron and steel products originating in the Republic of Kazakhstan and listed in Appendix I shall, in addition, be subject to the issue of an export document issued by the competent Kazakh authorities. The export document shall conform to the model shown in Appendix III. It shall be valid for exports throughout the customs territory of the Community. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped.3. An export document will not be required for goods originating in the Republic of Kazakhstan already shipped before the date on which this Regulation enters into force, provided that the destination of such products is not changed from a non-Community destination and that those products which, under the prior surveillance regime applicable in 1997, could be imported only on presentation of a surveillance document are in fact accompanied by such a document.4. Shipment is considered to have taken place on the date of loading on to the exporting means of transport.5. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the "Combined Nomenclature", or in abbreviated form "CN"). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community.6. The competent authorities of the Community undertake to inform the Republic of Kazakhstan of any changes in the Combined Nomenclature (CN) in respect of products covered by this Agreement before their date of entry into force in the Community.Article 21. The surveillance document referred to in Article 1 shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise.2. A surveillance document issued by one of the competent national authorities listed in Appendix IV shall be valid throughout the Community.3. The importer's application for a surveillance document shall include the following elements:(a) the name and full address of the applicant (including telephone and telefax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT;(b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers);(c) the full name and address of the exporter;(d) the exact description of the goods, including their trade name,- the Combined Nomenclature (CN) code(s),- the country of origin,- the country of consignment;(e) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by Combined Nomenclature heading;(f) the cif value of the goods in euro at the Community frontier by Combined Nomenclature heading;(g) whether the products concerned are seconds or of substandard quality(4);(h) the proposed period and place of customs clearance;(i) whether the application is a repeat of a previous application concerning the same contract;(j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: "I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community."The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill.4. Surveillance documents may be used only for such time as arrangements for liberalisation of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:- the period of validity of the surveillance document is hereby fixed at four months,- unused or partly-used surveillance documents may be renewed for an equal period.5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity.Article 31. A finding that the unit price at which the transaction is effected exceeds that indicated in the import document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the import document by less than 5 % shall not preclude the release for free circulation of the products in question.2. Applications for import documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant.Article 41. Within the first 10 days of each month, the Member States shall communicate to the Commission:(a) details of the quantities and values (calculated in euro) for which import documents were issued during the preceding month;(b) details of imports during the month preceding the month referred to in subparagraph (a).The information provided by Member States shall be broken down by product, CN code and by country.2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant an import document.Article 5Any notices to be given hereunder shall be given to the Commission of the European Communities and shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.Article 6Management committee1. The Commission shall be assisted by a committee (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 7Final provisionsAmendments to the Appendices which may be necessary to take into account modifications to the Annex or appendices attached to the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Kazakhstan, or amendments made to Community rules on statistics, customs arrangements, common rules for imports or import surveillance, shall be adopted in accordance with the procedure laid down in Article 6(2).This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 196, 28.7.1999, p. 3.(2) See page 38 of this Official Journal.(3) OJ L 184, 17.7.1999, p. 23.(4) Under the criteria given in the Commission communication concerning identification criteria of non-prime steel products from third countries applied by customs services of Member States (OJ C 180, 11.7.1991, p. 4).APPENDIX IList of products subject to double-checking without quantitative limitsKAZAKHSTANCold-rolled narrow strip of a width not exceeding 500 mm7211 23 997211 29 507211 29 907211 90 90Grain non-oriented electrical sheet7211 23 917225 19 107225 19 907226 19 107226 19 307226 19 90Grain-oriented electrical sheet7226 11 90APPENDIX II>PIC FILE= "L_1999342EN.000502.TIF">>PIC FILE= "L_1999342EN.000601.TIF">>PIC FILE= "L_1999342EN.000701.TIF">>PIC FILE= "L_1999342EN.000801.TIF">APPENDIX III>PIC FILE= "L_1999342EN.001102.TIF">>PIC FILE= "L_1999342EN.001201.TIF">APÃ NDICE IV/TILLÃ G IV/ANHANG IV/Ã Ã ¡Ã Ã £Ã Ã ¡Ã ¤Ã Ã Ã  IV/APPENDIX IV/APPENDICE IV/APPENDICE IV/AANHANGSEL IV/APÃ NDICE IV/LISÃ YS IV/TILLÃ GG IVLISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE DES AUTORIÃ ¤Ã S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITA NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/LISTA Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER/LIST OF THE COMPETENT NATIONAL AUTHORITIESBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiquesAdministration des relations Ã ©conomiquesServices licencesRue GÃ ©nÃ ©ral Leman, 60 B - 1040 Bruxelles Fax: (32-2) 230 83 22 Ministerie van Economische ZakenBestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax: (32-2) 230 83 22DANMARKErhvervsfremmestyrelsen SÃ ¸ndergade 25 DK - 8600 Silkeborg Fax (45) 87 20 40 77DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft, Dienst 01 Postfach 5171 D - 65762 Eschborn 1 Fax: (49-61) 96 40 42 12Ã Ã Ã Ã Ã £Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã .Ã .Ã £Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Fax: (3-01) 328 60 29/328 60 59/328 60 39ESPAÃ AMinisterio de EconomÃ ­a y HaciendaDirecciÃ ³n General de Comercio ExteriorPaseo de la Castellana, 162 E - 28046 Madrid Fax: (34) 915 63 18 23/913 49 38 31FRANCEService des industries manufacturiÃ ¨res 3-5, rue Barbet-de-Jouy F - 75357 Paris 07 SP Fax: (33) 143 19 43 69IRELANDLicensing UnitDepartment of Enterprise, Trade and EmploymentKildare Street Ireland - Dublin 2 Fax: (353-1) 631 28 26ITALIAMinistero del Commercio con l'EsteroDirezione generale per la politica commerciale e per la gestione del regime degli scambiViale America 341 I - 00144 Roma Fax: (39-6) 59 93 22 35 / 59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨resOffice des licencesBP 113 L - 2011 Luxembourg TÃ ©lÃ ©fax: (352) 46 61 38NEDERLANDCentrale Dienst voor In- en Uitvoer Postbus 30003, Engelse Kamp 2 Nederland - 9700 RD Groningen Fax: (31-50) 526 06 98Ã STERREICHBundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAussenwirtschaftsadministrationLandstrasser Hauptstrasse 55-57 A - 1030 Wien Fax: (43-1) 715 83 47PORTUGALMinistÃ ©rio da EconomiaDirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas InternacionaisAvenida da RepÃ ºblica, 79 P - 1000 Lisboa Fax: (351-21) 793 22 10SUOMI/FINLANDTullihallitus/Tullsqtyrelsen PL/PB 512 FIN - 00101 Helsinki/Helsingfors Telekopio/Fax: (358-9) 614 28 52SVERIGEKommerskollegium Box 6803 S - 11386 Stockholm Fax: (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and IndustryImport Licensing BranchQueensway House - West Precinct Billingham, Cleveland United Kingdom TS23 2NF Fax: (44) 1642 533 557